Citation Nr: 1133194	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a 100 percent evaluation post-pacemaker placement beyond June 30, 2004.

2.  Entitlement to a rating in excess of 10 percent for an irregular heartbeat secondary to heart block requiring a pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1977 and from July 1979 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. which granted service connection for an irregular heartbeat secondary to heart block requiring a pacemaker with an evaluation of 100 percent effective May 17, 2004 to June 30, 2004, and provided a 10 percent evaluation thereafter.  The claims initially arose from a February 2005 rating decision by the Regional Office (RO) in Columbia, South Carolina, which denied service connection for an irregular heartbeat secondary to heart block requiring a pacemaker.

The Veteran appeared and testified at a personal hearing in February 2011 before the undersigned Acting Veterans Law Judge sitting in Columbia, South Carolina.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  The Veteran underwent surgical implantation of a pacemaker in April 2004.  His cardiologist provided a statement that due to this surgery the Veteran was totally disabled until August 2004.

2.  The Veteran's irregular heartbeat secondary to heart block requiring a pacemaker has manifested by a left ventricular dysfunction with an ejection fraction of under 50 percent.


CONCLUSIONS OF LAW

1.  From May 17, 2004 to August 1, 2004, the criteria for a 100 percent disability rating for service-connected irregular heartbeat secondary to heart block, status post-operative pacemaker implant have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.30, 4.104 Diagnostic Code 7018 (2010).

2.  For the period beginning August 2, 2004, the criteria for a rating of 60 percent for an irregular heartbeat secondary to heart block requiring a pacemaker have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7015 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for a heart condition disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private medical records identified by the Veteran, and providing the Veteran with a VA examination.  Additionally, the Veteran had a hearing before the undersigned in February 2011.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in March 2006 and February 2010 to assess the current nature of his claimed disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In the present case, staged ratings are for consideration and the Veteran has been rated accordingly.

The Veteran's service-connected heart disability has been rated under the provisions of Diagnostic Codes 7015-7018.  Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re- implantation.  Thereafter, they are rated as supraventricular arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or atrioventricular block (DC 7015), with a minimum 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7018.

Under Diagnostic Code 7010, a 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent evaluation is warranted in cases where a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  The next highest rating, a 30 percent evaluation, is appropriate in cases where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  Id.

While an inability to work is not, in and of itself, evidence of the need for convalescence following surgery as outlined in 38 C.F.R. § 4.30, the Court has held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).

Factual Background and Analysis

On April 20, 2004 the Veteran underwent permanent pacemaker implantation.  He had developed a pneumothorax complicating pacemaker insertion; however, it resolved.  

His claim for disability compensation was received May 17, 2004.  

A May 2004 treatment record from Cardiovascular Care Group showed the results of a transthoracic echocardiogram.  The Veteran's ejection fraction was 46 percent and his fractional short was 22 percent.  He had no pericardial or pleural effusion.  The physician noted he had borderline posterior left ventricular hypertrophy with overall left ventricular systolic function mildly compromised.  The physician stated that his ejection fraction was probably in the range of 45 to 50 percent, and that his right ventricular systolic function was normal.  He was noted to have some wall motion abnormalities due at least in part to underlying paced rhythm as well as some degree of septal akinesis.  The pattern of his left ventricular filling was consistent with a relaxation abnormality.

In June 2004, the Veteran underwent a debridement of his pacemaker wound due to concerns of a possible pacemaker infection.  He was found to have a superficial granuloma from his sutures, and no evidence of infection.  At this point after his operation he was "doing okay" and was able to "get around without difficulty."  He denied chest pain, near-syncope or syncope.  He reported occasional palpitations.  

A July 2004 echocardiogram performed by South Carolina Heart Center showed pacing and premature ventricular contractions.  He was assessed with bracycardia status post pacemaker and coronary disease.

By August 2004, a treatment record from Sisters of Charity Providence Hospitals noted his heart rate was 85 and irregular, with a respiratory rate of 20.  An electrocardiogram revealed normal sinus rhythm at 60 beats per minute.

During VA treatment in April 2005, the Veteran reported occasional shortness of breath since his pacemaker implantation.  He reported mid chest discomfort, but a CT scan was read to be within normal limits.  While on cardiac monitor, the Veteran was noted to "flip in and out of paced rhythm."

A June 2005 South Carolina Heart Center nuclear stress test was noted to be abnormal with apical wall ischemia.  His left ejection fraction was then estimated to be 47 percent.  He was assessed with coronary artery disease, abnormal nuclear stress test and chest pain.  A left heart catheterization was recommended.

In March 2006, the Veteran was afforded a VA examination in relation to his service connection claim.  He was noted to have an irregular heartbeat secondary to heart block, which necessitated a pacemaker.  He reported he had two exercise tolerance tests, which were within normal limits, but were stopped early due to an irregular heart rhythm.  He reported dyspnea with exertion; however, he stated he was able to walk up two to three flights of stairs.  He reported chest pain occurring two to three times per week.  He did not experience end organ damage, such as a stroke, renal disease, retinopathy or peripheral vascular disease.  His best subjective estimation of METS was greater than 5 but less than 7.  He reported he could move heavy furniture and to mow the lawn, but would be unable to bicycle briskly or do heavy carpentry.  A March 2006 echocardiogram revealed a calculated ejection fraction of 58 percent.  His left ventricle was normal in size with normal global systolic function.  His right ventricle was normal in size and global systolic function.  He had thickening of the mitral valve leaflet.  The examiner noted a relaxation impairment of the left ventricle filling consistent with diastolic dysfunction.  A March 2006 electrocardiogram revealed a demand pacemaker.  He had sinus rhythm with frequent premature ventricular complexes and fusion beats/complexes.

South Carolina Heart Center physician K.V.H. provided a written statement that the Veteran was totally disabled from April 16, 2004 to August 2, 2004.

A statement from the Veteran's employer noted that he was approved for medical leave beginning April 16, 2004, and that he returned to work August 2, 2004.

VA treatment notes show that the Veteran complained of chest pain in February 2008.  Admission into hospital care was advised, and he was scheduled for a nuclear stress test.

An April 2008 echocardiography report from South Carolina Heart Center showed an estimated left ventricle ejection fraction of 45 to 50 percent. 

In February 2010, the Veteran was afforded a VA heart examination; his claims file was not available or reviewed.  He was noted to have attempted a stress test in April 2008, but was unable to complete it.  He was then provided a nuclear stress test in October 2008; however, he was unaware of the results of the test.  He denied a history of valvular heart disease or congestive heart failure.  He did report experiencing mild chest pain daily.  His METS was estimated to be 7.  A February 2010 echocardiogram showed normal left ventricle size and wall thickness.  His left ventricle ejection fraction was 58 percent, which was noted to be normal for the Veteran's age.  He had mild left atrial enlargement.

In July 2010, the Veteran underwent an intravascular ultrasound-guided percutaneous coronary intervention of the mid left anterior descending with placement of a stent.  He also underwent a right femoral arteriography.  He was noted to have unstable angina.  

During his February 2011 hearing, the Veteran and his representative noted that his physician chose for him to undergo an angiogram instead of an echocardiogram or stress test, so they were unaware of his METS, but they noted he had cardiac hypertrophy.  His representative pointed out that in July 2010 he required a left femoral artery dilation by stent and that he had a 70 percent blockage in his left femoral artery prior to stent placement.  The Veteran requested a 30 percent rating.

Extension of Temporary Total Rating

The Veteran was in receipt of a 100 percent rating status post pacemaker implantation from May 17, 2004 to June 30, 2004.  This means that the Veteran was in receipt of a 100 percent rating for 45 days.  The effective date was based on the fact that his claim for service connection was received May 17, 2004.  
Diagnostic Code 7018 provides a 100 percent rating for two months following hospital admission for implantation.  An earlier effective date claim is not currently before the Board, and based upon Diagnostic Code 7018, June 30, 2004 (the end date of the Veteran's 100 percent rating) is more than two months from his hospitalization for implantation.  The Board notes that the 100 percent rating assigned by the RO also ready extends to a date more than two months from the date of implantation.  Thus, the date cannot be extended further under that diagnostic code.  

Significantly, however, a total disability rating may be assigned without regard to other provision s of the rating schedule for 1, 2, or 3 months from the date of hospital admission if records show that a service-connected disability resulted in surgery necessitating at least one month of convalescence or resulted in surgery with severe postoperative residuals such as incompletely healed surgical wounds.  See 38 C.F.R. § 4.30.  

In this case, the Veteran suffered from a pneumothorax and underwent debridement of his surgical wound post-pacemaker implantation.  Additionally, the Veteran's treating cardiologist provided a statement that the Veteran was totally disabled from April 16, 2004 to August 2, 2004 (when he returned to work).  As 38 C.F.R. § 4.30 will allow for a total disability rating for up to six months total, without regard to the provision in Diagnostic Code 7018 which limits the 100 percent evaluation to two months from the surgery date, the Board will allow an extension of the Veteran's temporary total to August 1, 2004.  The Board further notes, however, that there is no evidence to justify extension of the total rating beyond that date.  

Increased Rating from August 2, 2004

Throughout the appeals period the Veteran has been noted to have a workload between 5 and 7 METs, and a left ventricular ejection fraction of between 45 and 58 percent.  He has continuously complained of angina, and has intermittently complained of dyspnea with exertion.  In May 2004, he was noted to have borderline cardiac hypertrophy.  As such, the Veteran's symptoms fall between the criteria for a 30 percent or 60 percent rating under Diagnostic Code 7015.  The majority of the Veteran's left ventricular ejection fraction numbers have been below or at 50 percent.  While his METs appear to be closer to a 30 percent rating, the Board is cognizant that where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his heart disability warrants a 60 percent rating for the entire appeals period.  There is no evidence that his heart disability warrants a higher evaluation as he has not been noted to have chronic congestive heart failure, a workload of 3 METs or less or a left ventricular ejection fraction of less than 30 percent.

The Board finds that the Veteran is competent to describe pain and observable symptoms related to his heart disability.  See 38 C.F.R. §  3.159(a)(2) (defining "competent lay evidence").  The Board also finds that his statements and complaints regarding pain are credible because they are generally consistent throughout the record.  His complaints of chest pain and dyspnea have been taken into account in assigning his higher evaluation.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disorder.  Accordingly, referral for extraschedular evaluation is not in order here.  

As a final matter, the Board notes that the recent Court decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Here, the record reflects that the Veteran is currently employed, thus TDIU is not applicable.


ORDER

Entitlement to an extension of a 100 percent evaluation post-pacemaker placement is provided to August 1, 2004, subject to the laws and regulations governing the payment of monetary benefits.

A 60 percent evaluation, and no more, for a heart condition is granted from August 2, 2004, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


